Title: To Thomas Jefferson from Lister Asquith, 21 April 1786
From: Asquith, Lister
To: Jefferson, Thomas



St Pauls Prison April 21st. 1786
May it please your Excellency, Sir

Expecting of your arrival from England, have taken the Liberty  of writing to you, as we have not any likeness of our being at Liberty. Having wrote to you, the Letter of my submission, 20th. March, I wrote also to Mr. Short 10th. Ultm. but have not received any Answers; the Captain General came here the 4th. Inst., to demand, if we intended to pay him all the Expences, that they had been at (during the time they have been depriving me of my property, and for what crime I do not know, being certain sure, I have committed none, without coming into this port in distress be one;) and on being told we had no money, answer’d that as they had got the Vessel and Cargo into their hands, that we must either pay them their Expences, or lay in prison; on the 20th Inst. another of their Officers demanded the same, in the name of the Controller General of Brest, and on being told we had no money, reply’d, they would take an order on Messrs. Desbordes, and set us at Liberty, provided, we sign’d it, and that as they had got the Vessel, and Cargo, they would also have their Expences. I answered that I believ’d their orders were to discharge us without any Fees, or Expences as I had wrote my Submission to you, and that I would not draw any bills, or give any orders, on you, or on Messrs. Desbordes without your express orders, as I knew their orders were not so, neither would I sign any French Papers whatever, as I did not understand the Language, being certain they want to spunge what they can from us, by our misfortunes, and to try to get us to sign we know not what, as they use us far worse than ever, demanding money for what we never received, and, for what we have constantly weekly paid for. I hope your Excellency will consider our unhappy circumstances, in not only being deprived of our property without a crime, but yet being detained in prison, having been, by force of Necessity, and Compulsion, forced to the submission I sent, as I am very certain that it is quite useless to go any farther with it against them, by reason of their influence, and Interest; and now they have got the Submission I sent, they will not set us at Liberty without the above, or an absolute order. I hope your Excellency will exert your authority in extricating us out of this place as soon as possible as we have been a Month since their part of discharge (which was useless) come, and please to send my Log Book, Balt. Clearance, the 2 Commercial Letters, and the Farmers Sentence pronounc’d at Brest by return of post as perhaps they may be of very material Service to me; for these, and all other kindnesses we shall ever remain, Your most obdt hble Servts.,

Lister Asquith


P.S. Please to direct them to Mess. Diotts Morlaix

 